—In a matrimonial action in which the parties were divorced by a judgment dated March 15, 1995, the defendant former husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (O’Brien, J.), dated October 21, 1997, which granted the motion of the plaintiff former wife pursuant to CPLR 5225 (a) to direct the defendant to turn over to the Nassau County Sheriff certain property to be sold at auction to satisfy money judgments entered in the plaintiffs favor, and denied his cross motion for a protective order pursuant to CPLR 5240 to restrain the plaintiff from enforcing the money judgments.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiffs motion pursuant to CPLR 5225 (a) and directed the defendant to turn over to the Nassau County Sheriff certain property to be sold at auction to satisfy four outstanding money judgments entered in the plaintiffs favor. The defendant did not establish his entitlement to a protective order pursuant to CPLR 5240, as he failed to present persuasive evidence that enforcement of the judgments would cause him any unreasonable annoyance, expense, embarrassment, disadvantage, or other prejudice (see, Donaghy v Donaghy, 203 AD2d 803). O’Brien, J. P., Joy, Krausman and Goldstein, JJ., concur.